Gilbert, J.
The exception is to a judgment rendered by the superior court on appeal from the court of ordinary, which arose by reason of an objection to the final returns of administrators of an estate. No question is raised which would give this court jurisdiction under the constitution, art. 6, see. 2, par. 5 (Civil Code of 1910, § 6502). The ease is there- ■ fore transferred to the Court of Appeals.

So ordered.


Ml the Justices concur.

E. T. Moon, G. N. Davie, and J. F. Kemp, for plaintiff.
Duhe Davis, L. L. Meadors, and Terrell & Terrell, for defendants.